CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 1 of 26




                                                          Exhibit A
 CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 2 of 26




 STATE OF MINNESOTA                                                   DISTRICT COURT

 COUNTY OF RAMSEY                                       SECOND JUDICIAL DISTRICT


 Gerald Doyen,                                         Court File No.:

              Plaintiff,
                                                       SUMMONS
 vs.

 Border Foods, Inc. d/b/a Taco Bel]
 and White.Bear Bell, LLC,

              Defendants.


THIS SUMMONS IS Border Foods, Inc. d/b/a Taco Bell and White Bear Bell, LLC:

      1.      YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you.
The Plaintiff's Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not yet be filed with the Court, and there may be no court file
number on this summons.

       2.     YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the. person who signed this summons a written response called
an Answer within 20 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Patrick W. Michenfelder, Esq.
       Chad A. Throndset, Esq.
       Throndset Michenfelder Law Office, LLC
       One Central Avenue West, Suite 203
       St. Michael, MN 55376

       3.     YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should not
be given everything asked for in the Complaint, you must say so in your Answer.
 CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 3 of 26




        2.     The ADA, enacted in 1990,is the central civil rights law protecting people

 with disabilities, a group of Americans who are too often overlooked and undervalued. The

 ADA uses different means than other civil rights laws, but the purpose of the laws is the

 same: the eradication of discrimination. As one legal scholar explained: A single step in

 front of a store may not immediately call to mind images of Lester Maddox standing in the

door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule

can exclude a class of people. Samuel Bagenstos, The Perversity of Limited Civil Rights

Remedies: The Case of "Abusive" ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

       3.     Though disability rights laws are supposed to prevent the continued isolation

and segregation of people with disabilities in the same tradition as other civil rights laws,

some appear to regard disability rights requirements - particularly those involving physical

access requirements, such as ramps and hand rails - as different, and less important, than

other civil rights. The Case of "Abusive" ADA Litigation, supra, at 24. Some also appear

to assume that ADA cases are abusive or unnecessary drains on courts; but private

enforcement is central to accomplishment of the ADA's rightful purposes and, as has been

demonstrated repeatedly, compliance does not happen without the credible threat of private

enforcement. Id. at 9.

       4.     Title III of the ADA prohibits discrimination by places of "public

accommodation,° as that term is defined by 42 U.S.C. $12181 (7). It requires places of



                                             2
 CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 4 of 26




  STATE OF MINNESOTA                                                      DISTRICT COURT

  COUNTY OF RAMSEY                                          SECOND JUDICIAL DISTRICT


  Gerald Doyen,
                                                           Court File No.:

                Plaintiff,                                 COMPLAINT
. vs.


  Border Foods, Inc. d/b/a Taco Bell
  and White Bear Bell, LLC,

                Defendants.


    Plaintiff, by and through his undersigned counsel, brings this action against Defendants,

 Border Foods, Inc. d/b/a Taco Bell and White Bear Bell, LLC, for violations of the

 Americans with Disabilities Act, 42 U.S.C. $12181, et seq. (theADA") and its

 implementing regulations, and allege as follows:

                                      INTRODUCTION

         1.     This case concerns Defendants' federal statutory obligation to ensure its

 facility becomes, and remains, compliant with the ADA. Accordingly, Plaintiff seeks: 1)

 remediation of the unlawful architectural barriers described below; and 2) modification of

 Defendants ADA related policies, procedures, and practices in order to ensure that the

 facility remains ADA complaint. Plaintiff also seeks a nominal monetary award, his

 reasonable attorneys° fees, litigation expenses, and costs, and such other relief as is deemed

 just and proper, and/or is allowable under Title III of the ADA.
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 5 of 26




        4.     YOU WILL LOSE YOUR CASE IF YOU DO NOT SENDA WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

      5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If
you do not have a lawyer the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose the case.

      6.     ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule 114 of
the Minnesota General Rules of Practice. You must still send your written response to
this Complaint even if you expect to use alternative means of resolving this dispute.


                                          THRONDSET MICHENFELDER, LLC



Dated: January //, 2019
                                          ·aw   %aas iA.
                                                       1S 1)
                                             Patrick W. Michenfelder (#024207X)
                                         Cornerstone Building
                                         One Central Avenue W., Suite 203
                                         St. Michael, MN 55376
                                         Tel: (763) 515-6110
                                         Fax: (763) 226-2515
                                         Email: chad@throndsetlaw.com
                                         Email: pat@throndsetlaw.com
                                         Attorneys for Plaintiff




                                            2
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 6 of 26




 public accommodation to be readily accessible to, an independently usable by, individuals

 with disabilities. 42 U.S.C. $ 12182.

           5.    Under 28 CF.R. $ 36.201 (b) both the landlord who owns a building that

 houses a place of public accommodation and the tenant who owns or operates a place of

 public accommodation subject to the requirements ofthe ADA.

          6.     Violation of the ADA's standards of accessible design are actionable

 violations of the act. See e.g., Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9Cir.

 2011).

          7.    Plaintiff seeks a permanent injunction, pursuant to 42 U.$.C. $ 12188a)2)

 and 28 CF.R. $ 36.504(a) directing Defendants to make readily achievable alterations to

their facilities so as to remove architectural barriers to access and make its facilities fully

accessible to and independently usable by individuals with disabilities in accordance with

the requirements of the ADA.

          8.    In addition to remediation of the architectural barriers above, injunctive relief

as to Defendants' ADA related policies, procedures and practices is required to ensure

Defendants' facility remains ADA compliant under 42 U.S.C. $ 12188a) (2) and 28 C.F.R.

$ 36.211 and 36.501.

      9.        The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of



                                               3
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 7 of 26




 Defendants° ADA related policies, procedures and practices and underscores the

 importance of this portion of Plaintiffs' claim.

        10.    Without adequate policies, practices and procedures in place, there is no

 assurance that the accessible features in the facility will remain operable and complaint,

 and no assurance that Defendants will stay abreast of their ADA related obligations under

 the law.

        11.    Plaintiff also seeks a nominal monetary award in accordance with authority

 including Tayler Bayer v. Neiman Marcus Group, Inc., (No. 11-17920 (9" Cir. 2014) and

his reasonable attorneys° fees, litigation expenses, and costs of suit pursuant to 42 U.S.C.

$ 12205, 28 CF.R. $ 36.505 and such other relief as is deemed just and proper, and/or is

allowable under Title III ofthe ADA.

        12.   Despite passage ofthe ADA more than 25 years ago, to this date, Defendants

property is not fully accessible to, and independently usable by, persons with disabilities.

Defendants have failed to remove architectural barriers and take the actions clearly

required of it by the ADA, even though such actions are readily achievable. Defendants'

conduct constitutes an ongoing and continuous violation of the law.

                             JURISDICTION AND VENUE

       13.    Jurisdiction of this Court arises under Title III of the Americans with

Disabilities Act (the ADA), 42 U.S.C. $$ 12181-12189, which provides for concurrent

state and federal court jurisdiction. Federal jurisdiction arises under 28 U.S.C. 5$ 1331 and

1343(a)(3) because this action includes federal law claims brought pursuant to Title III of

                                              4
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 8 of 26




 the ADA. The Court also has jurisdiction to issue a declaratory judgment pursuant to 28

 U.8.C. $ 2201 and Fed R. Civ. P. 57 and/or Minn. Stat. $ 555.01 et. seq. and Minn. R. Civ.

 Pro. 57.

        14.     Venue in this judicial district is proper because Defendants are located in and

 transact business within this judicial district and have sufficient contacts to be subject to

 personal jurisdiction in this judicial district, and because thisis the judicial district in which

 the acts and omissions giving rise to the claims occurred.

                                           PARTIES

        15.     Plaintiff Doyen, is a left leg below-the-knee amputee who also has a left-

 hand deformity making it difficult to grasp, twist and hold things. Mr. Doyen is fully

dependent upon the use of a wheelchair or motor scooter. Mr. Doyen suffers from, and all

times relevant hereto has suffered from, a legal disability as defined by the ADA, 42 US.C.

$ 12102(2). He is therefore a member of the protected class under the ADA and the

regulations implementing the ADA set forth at 28 C.F.R. $ 36.101 et. seq.

       16.     Doyen has an acute understanding of the discrimination people with

disabilities regularly encounter when businesses ignore the ADA - and the humiliation,

embarrassment, stigma, physical discomfort, stress, strain, fatigue and isolation from

friends and family that results. Doyen is also well aware of the benefits for the disabled

when responsible business owners take the ADA's requirements seriously. Doyen is very

much committed to doing all that he can to help himself, and other disabled people, by



                                                5
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 9 of 26




 pursuing a cause - holding businesses accountable for ignoring the ADA - that others may

 turn away from.

            17.   Doyen, age 48, was born in Minnesota and has resided in Saint Paul,

 Minnesota all his life. He regularly frequents businesses in the Twin Cities Metropolitan

 and surrounding area (Area) including restaurants, convenience stores, general stores,

grocery stores and other businesses - and has done so for years and years. The ability to

 independently patronize businesses in the Area is important to Doyen and his quality of

life; it enables him to obtain necessary goods and services and allows him to interact with

the community, which is a critical social outlet for him.

        18.       Compliance with Title III is critical for the disabled community. If, for

example, a toilet is not accessible with adequate maneuvering space, grab bars, etc. the

disabled either cannot toilet, or cannot do so without assistance. Disabled individuals have

been forced to urinate and defecate on themselves because a place of public

accommodation did not have an accessible toilet. Similarly, without a properly striped

parking lot including accessible parking and an accompanying access isle, disabled

individuals face the threat that another may park so close to the vehicle he or she is

travelling in that he or she will be unable to access that vehicle until the car parked beside

it is moved, or without excessive struggle and risk of injury. And without an accessible

entrance, disabled individuals are excluded from independent access to the premises

entirely.




                                              6
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 10 of 26




         19.    Defendant Border Foods, Ino. d/b/a Taco Bell ("Taco Bell") owns and/or

 operates Taco Bell and/or is the lessor and/or the lessee of the real property upon which it

 is located at 1484 White Bear Avenue, St. Paul, MN, a place of public accommodation

 within the meaning of the ADA.

        20.    Defendant White Bear Bell, LLC owns and/or is the lessor of the real

 property upon which Taco Bell is located, a place of public accommodation within the

 meaning of the ADA.

                             ARCHITECTURAL BARRIERS

        21.    In December of 2018, Doyen visited Taco Bell became aware of, and was

 deterred from patronizing the facility by, discriminatory barriers including, but not

 necessarily limited to, the following:

        a.     an impermissible vertical threshold change in level greater than 1/4 inch at

the junction where the asphalt meets the curb cut on the access aisle servicing the front

entrance, in violation of the 2010 ADA Standards 404.2.5, 303 and 303.2;

       b.      the self-service drinking station has an unobstructed parallel approach and

the controls for the dispensing device are 52 inches above the floor and lids for cups are 49

inches above the floor, both of which are greater than 48 inches above the floor in violation

of 2010 ADA Standards 308.3.1;

       c.      alavatory with inadequate clear floor space for a forward approach due to an

obstruction, in violation of the 2010 ADA Standards 2010 ADA Standards 606.2;




                                              7
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 11 of 26




        d.     exposed pipes below a lavatory creating a burn hazard in violation of the

 2010 ADA Standards 606.5 and the 1991 ADA Safe Harbor" Standards, 4.19;

        e.     a mirror placed over a lavatory with a bottom edge of the reflecting surface

 42 inches above the floor, which is more than 40 inches above the floor in violation of the

 2010 ADA Standards 603.3 and the 1991 ADA Safe Harbor" Standards, 4.19.6; and

        f,     a coat hook that is 62 inches above the floor, which is higher than 48 inches

 above the floor in violation of 2010 ADA Standards 603.4.

        22.    The photographs attached hereto as Exhibit A depict violations identified in

the preceding paragraph.

                    POLICIES, PROCEDURES, AND PRACTICES

       23.     In addition to remediation of the architectural barriers above, injunctive relief

as to Defendants' ADA related policies, procedures and practices is required to ensure

Defendants' facility remains ADA compliant under 42 U.$.C. $ 12188(a) (2) and 28 CF.R,

5 36.211 and 36.501.

       24.    Defendants' ADA related policies, procedures, and practices are inadequate.

       25.    The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants' ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiff?'s claim.




                                               8
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 12 of 26




        26.    Without adequate policies, practices and procedures in place, there is no

 assurance that the accessible features in the facility will remain operable and complaint,

 and no assurance that Defendants will stay abreast of their ADA related obligations under

 the law.

        27.    The above listing is not to be considered all-inclusive of the barriers and

 violations of the ADA which exist at the facility. In order to fully identify all of the

 discriminatory conditions at the facility, Plaintiff requires an inspection which will be

 sought in the discovery phase of this litigation.

        28.    Compliance with the ADA is required by 42 US.C. $ 12182(b(2)(A)iv)

 because remedying the barriers identified is readily achievable due to the lack of difficulty

 and low cost of remedying the barriers. Some of the above-listed violations can be

remedied through the same measures prescribed by federal regulation as examples of

 modifications that are "readily achievable." 28 CF.R. $ 36.304(b).

       29.     Compliance is also readily achievable due to the significant assistance

available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit

for small businesses with 30 or fewer full-time employees or with total revenues of $]

million or less, which is intended to offset the cost of undertaking barrier removal and

alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduction

for businesses of all sizes for costs incurred in removing architectural barriers, up to

$15,000. See ADA Update: A Primer for Small Business,




                                              9
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 13 of 26




 http://www.ada.gov/regs2010/small business/smallbusprimer20 1 0.htm#tax (Mar.16,

 2011),

          30.    As a person with a disability, Doyen has a personal interest in having full and

 equal access to places of public accommodation and to the goods, services, facilities,

 privileges, advantages or other things offered therein.

          31.   Doyen is not able to access the facility independently on a full and equal

 basis and is excluded from full and equal enjoyment of the goods, services, privileges,

 advantages, and/or accommodations offered therein because of his disabilities and due to

 the barriers to access and violations of the ADA that exist at Defendant's facility.

          32.   Doyen lives near to the facility. Doyen intends to patronize the facility in the

 future, although the unlawful barriers described herein prevent him from being able to do

so independently and deter him from doing so. Doyen's condition varies and, depending

on the status of his condition on a given day, he is sometimes dependent upon having

someone take him to or accompany him when he visits places. This limits his ability to

make definitive plans to return to a place on a specific date. But he regularly patronizes

businesses in the vicinity of the facility and would return to patronize the facility in the

imminent future but for the barriers described herein.

       33.      The violations discussed above presently deter and discourage Doyen from

returning to the facility for reasons including, but not necessarily limited to, the following:

the above-referenced violations make it difficult or impossible for him to patronize the

facility unless he twists, struggles and strains himself or obtains help from others; and puts

                                              10
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 14 of 26




 him at risk of injury. All of these things negatively affect Mr. Doyen's sense of

 independence and can lead to humiliating accidents, derisive comments, embarrassment, a

 loss of dignity, and feelings of being stigmatized as different or inferior.

        34.     Mr. Doyen will return and patronize the facility without hesitation when the

 barriers identified herein have been removed or cured: and he will return within the next

 several months in any event, albeit not independently, because it is located in an area he

 regularly socializes in and because he is interested in checking on the Defendant's ADA

 compliance and that of other similar businesses as a tester in hopes to thereby increase

 accessibility for the disabled.

        35.    Defendants have intentionally maintained the facility in a condition that

violates the ADA for reasons including, but not limited to, the following: the ADA was

passed in 1990 and has been well publicized; the above-described barriers are intuitive and

obvious; ADA Title III compliance information and assistance is readily available, at no

cost (see e.g., ada.gov); Defendants exercised control over the conditions at the facility;

and Defendants have and continues to maintain the facility in a condition that does not

comply with the easily understandable accessibility design standards that apply here and

which can be achieved at modest expense.

       36.     Doyen is without adequate remedy at law, has suffered and is suffering

irreparable harm, and reasonably anticipates that he will continue to suffer irreparable harm

upon his planned return visit to the facility unless and until Defendants are required to

remove the architectural barriers to equal and independent access and ADA violations that

                                              11
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 15 of 26




 exist at Defendants° place of public accommodation, including those set forth specifically

 herein.

           37.    Absent injunctive relief, Defendants' unlawful conduct herein described will

 continue to cause injury to Plaintiff and other disabled individuals, who will continue to be

 unable to independently access the facility and/or to enjoy the goods, services, privileges,

 advantages and/or accommodations offered therein on a full and equal basis, in violation

 of the rights ensured to the disabled by the ADA.

     FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN'S WITH
                  DISABILITIES ACT, 42 US.C. $$ 12101

       38.       Plaintiffincorporates and re-alleges the paragraphs above.

                         Denial of Full and Equal Enjoyment and Use

       39.       Section 302a) of Title III of the ADA, 42 U.8.C. $$ 12101 et seq., provides

that No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services,               facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to), or operates a place of public accommodation.°

       40,       A public accommodation under the ADA includes, inter alia, sales

establishments° anda restaurant, bar, or other establishment serving food or drink. 42

US.C. $ 12182 (7).

       41.       Defendants have discriminated against Plaintiff and others by their failure to

make their place of public accommodation fully accessible to persons with disabilities on


                                                12
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 16 of 26




 a full, equal, and independent basis in violation of 42 U.S.C. $ 12182(a) and the regulations

 promulgated thereunder as described above.

        42.     Doyen has been denied full and equal access to the facility and has been

 denied the opportunity to participate in or benefit fromthe goods, services, facilities,

 privileges, advantages, or accommodations on a full and equal basis.

              Failure to Remove Architectural Barriers in an Existing Facility

       43.      The ADA specifically prohibits the failure to remove architectural barriers in

 existing facilities where such removal is readily achievable under 42 U.S.C. $ 12182

 (b)(2)A)iv) and 28 C.F.R. 5 36.104.

       44.      Even when an entity can demonstrate that removal of a barrier is not readily

 achievable, it must nevertheless provide for the full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, or accommodations goods available through

 alternative means, if alternative means are readily achievable. 42 U.S.C. $ 12182

 (b(2Av).

       45.      Plaintiff alleges that removal of the barriers at the facility is readily

achievable.

       46.      In the alternative, to the extent the removal of any or all of the barriers at

issue is not determined to be readily achievable, Plaintiff alleges that Defendants violated

the ADA by failing to make the required goods, services, etc. equally available to the

disabled through alternative means.




                                               13
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 17 of 26




         47.    To the extent that the facility was designed and constructed for first

 occupancy after January 26, 1993, Plaintiff alleges that removal of the barriers at the

 facility is not structurally impracticable under 42 U.S.C. $ 12182 (b)(2)A)(v).

        48.     To the extent that the facility was altered after January 26, 1992 (including,

 but notlimited to, any remodeling, renovation, reconstruction, historic restoration, changes

 or rearrangement in structural parts or elements, and changes or rearrangements in the

 configuration of walls and full-height partitions) Plaintiff alleges that that the facility is not

 accessible to the disabled to the maximum extent feasible under 42 U.$.C. $ 12183 (a)2).

                      Inadequate Policies, Procedures, and Practices

        49.     ADA Title lll entities have an ongoing duty to review their places of public

accommodation for compliance and to remediate non-compliance as required.

        50.    Defendants° ADA related policies, procedures, and practices are inadequate.

       51.     Defendants' policies, procedures, and practices (including, but not limited to,

those ensuring the identification and remediation of prohibited barriers, maintenance of

accessible features, training and future compliance) are inadequate to ensure ongoing

compliance with the ADA and therefore must be modified accordingly.

       52.     The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants' ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiff's claim.

                                                14
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 18 of 26




        53.     Without adequate policies, practices and procedures in place, there is no

 assurance that the accessible features in the facility will remain operable and complaint,

 and no assurance that Defendants will stay abreast of their ADA related obligations under

the law.

        54.    Defendants have and continues to discriminate against Plaintiff and others

by their failure to adopt and implement adequate ADA related policies, procedures and

practices.

       55.     Injunctive relief as to Defendants® ADA related policies, procedures and

practices is required to ensure Defendants® facility remains ADA compliant under 42

U.$.C. $ 12188(a) (2) and such other applicable legal authority.

                                Nominal Monetary Award

       56.     Plaintiff alleges a right to a nominal monetary award as equitable injunctive

relief in accordance with authority including Tayler Bayer v, Neiman Marcus Group, Inc.,

No. 11-17920 (9Cir. 2014) and such other authority as may be applicable.

                                Attorneys? Fees and Costs

       57.     Plaintiff has retained the undersigned counsel for the filing and prosecution

of this action, and are entitled to recover reasonable attorneys° fees, litigation expenses and

costs from Defendants, pursuant to 42 U.S.C. $$ 12205, 12117 and 28 C.F.R. $ 36.505, in

connection with the prosecution of this matter.

             SECOND CAUSE OF ACTION: DECLARATORY JUDGMENT

       58.     Plaintiff incorporates and re-alleges the paragraphs above.

                                              15
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 19 of 26




            59.    This cause ofaction is brought pursuant to 28 U.S.C. $ 2201 and Fed R. Civ.

 P. 57 and/or Minn. Stat. $ 555.01 et. seq. and Minn. R. Civ. Pro. 57.

        60.        Plaintiff seeks and is entitled to a judgment declaring that the Facility, as of

 the date this matter was commenced, was being operated unlawfully and in violation of the

 ADA and its implementing regulations for reasons including, but not necessarily limited to

 the unlawful denial of full and equal enjoyment of use, unlawful violations of the ADA

 accessible design standards, unlawful failure to remove architectural barriers, and unlawful

 policies, practices and/or procedures identified above.

        WHEREFORE, Plaintiff respectfully requests:

        a.        That the Court issue a Declaratory Judgment determining that Defendants

 facility, at the commencement of this instant suit, was being operated in violation of Title

III of the ADA, 42 U.S.C. $ 12181, et seq., and the relevant implementing regulations.

       b.         That the Court issue a permanent injunction, pursuant to 42 U.S.C. $

 12188a2), 28 CF.R. $ 36.504a) enjoining Defendants from continuing their

discriminatory practices; including an order directing Defendants to make readily

achievable alterations to their facility so as to remove architectural barriers to access and

make their facility fully accessible to and independently usable by individuals with

disabilities to the extent required by the ADA and enjoining operation of the Facility until

such time as the alterations are completed;

       c.         That the Court issue a permanent injunction, pursuant to 42 U.S.C. $

12188(a)(2), 28 C.F.R. $ 36.504(a) enjoining Defendants to make reasonable modifications

                                                 16
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 20 of 26




 in policies, practices and/or procedures necessary to ensure current and ongoing

 compliance with the ADA and enjoining operation of the Facility until such time as the

 modifications are made and implemented;

       d.     That the Court award Plaintiff injunctive relief in the form of a nominal

 monetary sum;

       e.    That the Court award Plaintiff his reasonable attorneys' fees, litigation

 expenses, and costs of suit pursuant to 42 U.S.C. $ 12205, 28 C.FR. $ 36.505, or as

otherwise provided by law; and

       f.    That the Court issue such other relief as it deems just and proper, and/or is

allowable under Title III of the ADA.

Dated: January _//, 2019                THRONDSET MICHENFELDER, LLC




                                        ask=
                                         fi&s
                                           Patrick W. Michenfelder (#024207X)
                                        Cornerstone Building
                                        One Central Avenue West, Suite 203
                                        St. Michael, MN 55376
                                        Tel: (763) 515-6110
                                        Fax: (763) 226-2515
                                        Email: pat@throndsetlaw.com
                                        Email: chad@throndsetlaw.com
                                        Attorneys for Plaintiff




                                           17
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 21 of 26




        The undersigned hereby acknowledges that costs, disbursement, and reasonable
 attorney fees may be awarded to the opposing party or parties pursuant to Minn. Stat. $
 549.221



                                          a use'a
                                         aa.




                                           18
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 22 of 26




                EXHIBIT A
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 23 of 26
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 24 of 26
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 25 of 26
CASE 0:19-cv-00485-ECT-SER Document 1-1 Filed 02/27/19 Page 26 of 26
